      Case 2:19-cv-05547-DJH Document 11 Filed 11/12/19 Page 1 of 3



 1   Sarah R. Gonski (# 032567)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: (602) 351-8000
     Facsimile: (602) 648-7000
 4   SGonski@perkinscoie.com
 5   Marc E. Elias (WDC# 442007)*
     Elisabeth C. Frost (WDC# 1007632)*
 6   John M. Geise (WDC# 1032700)*
     PERKINS COIE LLP
 7   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
 8   Telephone: (202) 654-6200
     Facsimile: (202) 654-6211
 9   MElias@perkinscoie.com
     EFrost@perkinscoie.com
10   JGeise@perkinscoie.com
11   Abha Khanna (WA# 42612)*
     PERKINS COIE LLP
12   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
13   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
14   AKhanna@perkinscoie.com
15   *Admitted Pro Hac Vice
16   Attorneys for Plaintiffs
17
                                UNITED STATES DISTRICT COURT
18
                                        DISTRICT OF ARIZONA
19
20   Brian Mecinas, et al.,                           No. 19-cv-05547-DJH
21                        Plaintiffs,
22                                                    NOTICE OF COMPLIANCE
                              v.                      WITH COURT’S NOVEMBER 1,
23   Katie Hobbs, in her official capacity as the     2019 MINUTE ENTRY
24   Arizona Secretary of State,

25                        Defendant.

26
27
28
       Case 2:19-cv-05547-DJH Document 11 Filed 11/12/19 Page 2 of 3



 1         Plaintiffs give notice of compliance with the Court’s November 1, 2019 Order, see
 2   Minute Entry, ECF No. 6. In relevant part, the Minute Entry ordered Plaintiffs to serve the
 3   Court’s order regarding meet and confer obligations upon counsel for Defendants. Plaintiffs
 4   provided the order to opposing counsel on November 4, 2019 via email.
 5
      Dated: November 12, 2019                      /s Sarah R. Gonski
 6
                                                    Sarah R. Gonski (# 032567)
 7                                                  PERKINS COIE LLP
                                                    2901 North Central Avenue, Suite 2000
 8                                                  Phoenix, Arizona 85012-2788
 9                                                  Telephone: (602) 351-8000
                                                    Facsimile: (602) 648-7000
10                                                  SGonski@perkinscoie.com
11
                                                    Marc E. Elias (WDC# 442007)*
12                                                  Elisabeth C. Frost (WDC# 1007632)*
                                                    John M. Geise (WDC# 1032700)*
13                                                  PERKINS COIE LLP
14                                                  700 Thirteenth Street NW, Suite 600
                                                    Washington, D.C. 20005-3960
15                                                  Telephone: (202) 654-6200
                                                    Facsimile: (202) 654-6211
16
                                                    MElias@perkinscoie.com
17                                                  EFrost@perkinscoie.com
                                                    JGeise@perkinscoie.com
18
19                                                  Abha Khanna (WA# 42612)*
                                                    PERKINS COIE LLP
20                                                  1201 Third Avenue, Suite 4900
                                                    Seattle, WA 98101-3099
21
                                                    Telephone: (206) 359-8000
22                                                  Facsimile: (206) 359-9000
                                                    AKhanna@perkinscoie.com
23
24                                                  Attorneys for Plaintiffs

25
26
27
28

                                                  -2-
       Case 2:19-cv-05547-DJH Document 11 Filed 11/12/19 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on November 12, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
 4   of Electronic Filing to the ECF registrants.
 5
 6                                             /s Daniel R. Graziano
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
